Case: 13-3012    Document: 11     Page: 1   Filed: 12/07/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

            DOUGLAS SCOTT MARSHALL,
                    Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2013-3012
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. NY0353110257-I-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

    The United States Postal Service moves to recaption to
 name the Merit Systems Protection Board as respondent.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
 reaches the merits of the underlying case. Here, the Board
 dismissed Marshall’s appeal for lack of jurisdiction. Thus,
Case: 13-3012         Document: 11   Page: 2   Filed: 12/07/2012




 DOUGLAS MARSHALL V. MSPB                                    2


 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:

     The motion is granted. The revised official caption is
 reflected above. The Board’s responsive brief is due
 within 21 days of the date of filing of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21